 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE A. GIPBSIN, aka                          No. 2:18-cv-03164-CKD-P
      CLARENCE A. GIBSON,
12
                          Plaintiff,
13                                                      ORDER
             v.
14
      CPT. ROTH, et al.
15
                          Defendants.
16

17            Plaintiff is a state prisoner, proceeding pro se. On May 28, 2019 the court screened

18   plaintiff’s complaint and found that plaintiff stated potentially cognizable Eighth Amendment

19   claims against some defendants but failed to state any cognizable claim against defendant Valdez.

20   ECF No. 12. The court gave plaintiff the option of proceeding immediately on the cognizable

21   claims or of amending the complaint to fix the identified deficiencies. Plaintiff elected to

22   proceed on the cognizable claims as screened by the court. ECF No. 15.

23          On August 19, 2019, this matter was referred to the post-screening ADR project. Counsel

24   for defendants filed a request to opt out of the ADR project because, following review of

25   plaintiff’s claims, and discussions with plaintiff and defense counsel’s supervisor, participation in

26   a settlement conference would likely be a waste of resources. Upon review of the request, the

27   court finds good cause to grant defendants’ request to opt out. Defendants are relieved of the

28   obligation to schedule a settlement conference, and the stay of this action is lifted. Defendants
                                                        1
 1   shall file a responsive pleading within thirty days from the date of this order.

 2            Accordingly, IT IS HEREBY ORDERED that:

 3            1. Defendants’ request to opt out (ECF No. 33) is granted;

 4            2. The stay of this action is lifted; and

 5            3. Defendants shall file a responsive pleading within thirty days from the date of this

 6   order.

 7   Dated: September 18, 2019
                                                          _____________________________________
 8
                                                          CAROLYN K. DELANEY
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16   12/gipb3164.optout.docx

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
